ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-301, concluding pursuant to Rule 1:20-14, that as a matter of reciprocal discipline based on this Court’s Order of judicial discipline filed on July 3, 2002, STEVEN W. SMOGER of MARGATE, who was admitted to the bar of this State in 1969, should be reprimanded for violating RPC 3.3(a)(l)(candor toward a tribunal), RPC 8.4(c)(dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And STEVEN W. SMOGER having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that STEVEN W. SMOGER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.